Boyce, J.,
delivering the opinion of the court:
Notwithstanding the decisions are inharmonious upon the question raised by the demurrer to the plea in abatement which we will not here review, we are of the opinion that the insertion of the initial T. in the Christian name of the defendant is immaterial, and the demurrer is sustained. But for convenience in searching the public records for liens, the court will permit the plaintiff to amend the writ and the declaration by striking out the said initial, as such an amendment, if made, will not effect a change of party to this action.
The demurrer is sustained.